Citation Nr: 0728813	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-01 587	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Entitlement to service connection for residuals of head 
injury to include a seizure disorder.  

2. Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran and J.H. 

ATTORNEY FOR THE BOARD


J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from October 1964 to February 1965 and on active 
duty from January 1968 to June 1969. 

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2003, the veteran appeared at hearing before a 
Decision Review Officer and in June 2004 he appeared at a 
hearing before a Veterans Law Judge, who has since retired 
from the Board.  Transcripts of the hearings are in the 
record. 

In August 2004, the Board granted the motion to advance the 
appeal on the Board's docket.  38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900(c).  

In a decision, dated in August 2004, the Board determined 
that new and material evidence had been submitted to reopen 
the claim of service connection for residuals of a head 
injury, including a seizure disorder, and the claim as well 
as the claim of service connection for a psychiatric disorder 
were remanded to the RO.  

In May 2007, the veteran declined the opportunity to have 
another hearing before the Board. 


FINDINGS OF FACT

1. Residuals of a head injury to include seizure disorder was 
not affirmatively shown to be present during service, a 
seizure disorder as a chronic disease was not manifest to a 
compensable degree within one year of separation from 
service, and residuals of a head injury to include seizure 
disorder, first documented more than one-year after service, 
is unrelated to a disease, injury, or event of service 
origin. 

2. A psychiatric disorder, variously diagnosed as depressive 
disorder and adjustment disorder with anxiety, was not 
affirmatively shown to be present during service, and a 
psychiatric disorder, first documented after service, is 
unrelated to a disease, injury, or event of service origin. 


CONCLUSIONS OF LAW

1. Residuals of head injury to include a seizure disorder 
were not the result of a disease or injury incurred in or 
aggravated by service, and a seizure disorder as a chronic 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

2. A psychiatric disorder, variously diagnosed as depressive 
disorder and adjustment disorder with anxiety, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in September 2004.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability, evidence 
of an injury or disease in service or event in service, 
causing injury or disease, and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also notified that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of the 
claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of a claim, except 
for the degree of disability and the effective date of the 
claims). 

To the extent that the notice did not include the degree of 
disability and the effective date of the claims, the notice 
was defective, but as the claims of service connection are 
denied, and no disability rating or effective dated can be 
awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability and the effective date of the claims.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As the VCAA notice was provided after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  The claims were then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in February 2006.  As the 
timing error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service medical records 
and VA records.  Moreover, in July 1993, in response to the 
veteran's allegation that the service records were 
incomplete, the National Personnel Records Center (NPRC) 
reported that there were no other records.  Again in July 
1996, NPRC reported that a search for records of 
hospitalization at McChord Air Force Base on April 15, 1968, 
was negative.  VA has conducted the necessary medical inquiry 
in an effort to substantiate the claims of service 
connection. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records, including the reports of 
entrance and separation examinations for the second period of 
service, January 1968 to June 1969, contain no complaint, 
finding, history, or treatment of a head injury, a seizure 
disorder, or a psychiatric disorder.  On separation 
examination in 1969, the veteran denied a history of a head 
injury, periods of unconsciousness, dizziness or fainting 
spells, epilepsy, depression, or nervousness.  

The service medical records do show that on April 9, 1968, 
the veteran was seen at the dispensary at McChord Air Force 
Base for a swollen and painful testicle and the diagnosis was 
acute, left epididymitis.  He was assigned to quarters for 
four days and to return on April 15, 1968.  On follow-up on 
April 15, 1968, the diagnosis was acute, left epididymitis of 
undetermined organism. 

After service, VA records disclose that in May 1993 that the 
veteran stated that he had been told he had had two seizures 
in the previous three weeks.  History included previous 
seizures following a head injury in 1968 and a head injury 
with concussion and loss of consciousness in 1968 after a 
fall.  The impression was new onset of seizure disorder.  An 
electroencephalogram and a CT scan of the brain were 
negative.  

In a statement in July 1994, the veteran stated that the 
service medical records did not reflect the total treatment 
that he had received from the 15th to the 22nd of April 1968.  
He stated that he had fallen from about 12 feet in a supply 
warehouse, landing on his back and head, and injuring his 
left testicle.  He stated that at that time he was seen by a 
neurologist and had X-rays and was told he could have 
problems in the future.  



VA records disclose that in August 1995 the veteran 
complained of depression.  In July 1996, history included a 
head injury in 1968 and seizures in the same year.  It was 
noted that if the head injury had been severe enough, it 
might be the cause of the current seizures.  

In July 1996, the veteran testified that he suffered a 
testicular injury as a result of the same fall when he 
injured his head and that he had been hospitalized during 
service after the head injury.  He related that he had had no 
head trauma other than the in-service trauma, that the 
feeling that he had had at the time of the in-service 
seizures was the same as the feeling he now had when he had 
seizures.  He testified that his seizures started in the 
early 1990s and before that he had experienced a buzzing 
sensation, but no seizure and he had not sought medical 
attention. 

In September 1996 and November 2002, the Department of the 
Air Force reported that there were no medical records on file 
for the veteran for a hospitalization at McChord Air Force 
Base in April 1968.  

VA records disclose that in March 2000 the veteran stated 
that he developed depression after heart surgery in April 
1999.  The provisional diagnosis was depression subsequent to 
heart surgery with a history of head injury and seizure 
disorder, which may have been predisposing factors.  In 
September 2000 and October 2000, the diagnoses were major 
depression and depressive disorder, respectively. 

In a statement, dated in October 2001, a VA physician 
reported first treating the veteran for a seizure disorder in 
May 1993. 

In a statement, dated in November 2001, a VA psychiatrist 
reported that the veteran was being treated for depressive 
disorder. In January 2003, the same psychiatrist reported an 
impression of seizure disorder due to head injury sustained 
during service and that the head injury and seizure disorder 
were etiologic factors in the veteran's depressive disorder.

In a statement, dated in November 2001, the veteran stated 
that since 1993 he has been treated for epilepsy.  

In a statement, dated in December 2001, J.H., a close friend 
of the veteran, stated that he had met the veteran at a 
military hospital in March or April of 1967 or 1968, at which 
time the veteran had bandage on the back of his head and that 
he had been told that the veteran had fallen from a forklift.  

In a statement, dated in March 2002, F.E.F stated that as the 
assistant of her deceased husband, a physician, she could 
verify that in 1982 her husband had written prescriptions for 
the veteran for Xanax for depression and control of epilepsy.  
Her husband had died and no records of that treatment were 
available.  

In May 2002, records of the Social Security Administration 
show that the veteran was awarded disability benefits, 
beginning in March 1994, because of a seizure disorder.  The 
medical records included VA records from May 1993 to April 
2001.

In January 2003, the Department of the Army reported that 
there were no medical records on file for the veteran at the 
Madigan Army Medical Center in April 1968.

In June 2003 at his hearing, the veteran and his 
representative acknowledged that attempts, including VA's and 
their own, to obtain additional service medical records from 
the Air Force and Army about treatment of a head injury in 
April 1968 were unsuccessful.  The veteran testified that 
during service he had fallen about 12 feet from a forklift 
and that he had lost consciousness.  He stated that he may 
have been treated by a neurologist from the Army because the 
Air Force did not have one.  He also stated that he declined 
to stay in the hospital and called his friend, J.H., to 
picked him up and take him to home.  J.H. testified that had 
picked the veteran up from a military hospital, at which time 
the veteran had bandage on the back of his head that he had 
been told that the veteran had had a head injury, and that a 
few weeks or months latter the veteran had a seizure, which 
he had witnessed.  



In statements in July 2003, June 2004, and September 2004, 
the VA Chief of Neurology stated that the veteran's seizures 
were a direct result of a 1968 in-service head injury and 
that the claim file should substantiate this and that the 
veteran's depression was also the result of this injury. 

In a sworn statement in July 2003, the veteran's sister 
stated that their mother on the phone had told her that the 
veteran had had a head wound during service and that he had 
had a convulsion when it happened. 

In June 2004, the veteran's testimony was essentially was the 
same as the testimony in June 2003.  

VA records disclose that in June 2004 the diagnosis was 
depressive disorder due to underlying seizures.  

In June 2004, a VA psychologist reported treating the veteran 
for depression since February 2004.  It was the 
psychologist's understanding that the veteran had had a 
closed head injury during service, that it was assumed that 
one result of the accident was a seizure disorder, and that 
other potential problems that might arise from such an injury 
could be depression, impulse control problems, exacerbation 
of anger, and other symptoms.  

VA records, dated in September 2004, disclose that the 
veteran had a seizure in the waiting room at the RO. 

On VA neurology examination in October 2004, the veteran's 
claims file was reviewed.  The veteran reported having fallen 
12 to 18 feet during service, hitting his head which rendered 
him unconscious for 20 mintues.  He had then been 
hospitalized but he declined prolonged observation.  He had 
an uneventful recovery, although he reported that his first 
seizure occurred at the time of his fall.  Afterwards, he 
began having infrequent seizures but was not evaluated until 
the 1980s.    

The examiner reviewed the veteran's claims file but could not 
find any documentation of epilepsy.  The impression was a 
history of nocturnal seizures, the etiology of which, based 
on history and the claims file, had not been adequately 
explored.  It was doubted that they were related to a head 
injury, which was not documented in the claims file.  In an 
addendum, dated in December 2005, the examiner reported that 
there had been no substantial change in the history or 
findings. 

On VA psychiatric examination in October 2004, the veteran 
stated that he had seizures that had begun about a week after 
a 1968 inservice head injury, that he had been treated at an 
emergency room during service but was concerned that because 
the physician was from a different base that the records were 
not available or were lost.  He reported having been 
depressed since 1999 after a heart attack.  A summary of 
several tests indicate that the veteran's mental decline in 
test performance was likely due to a number of reasons, 
including depression and anxiety, affecting his memory, 
medications, continued seizures, coronary artery bypass 
grafting in 1999, and the head injury in 1968.  

After a mental status examination, the diagnoses were a mood 
disorder due to general medical condition and adjustment 
disorder with mixed anxiety and depression.  The examiner 
commented that the veteran presented with depression related 
to a number of things, but most specifically to seizures 
which occurred about a week after a "service-connected" 
head injury.  

In January 2006 in an addendum, the VA examiner, who 
conducted the psychiatric examination in October 2004, stated 
that after a review of the veteran's file her opinion had 
changed.  The examiner stated that although the diagnosis of 
depression was still accurate and unchanged, after a thorough 
review of the records as well as the neurological 
examination, there was no objective evidence that the veteran 
had a head injury during service or that he was treated for 
seizures or depression during service.  The examiner noted 
that the veteran had told her that his depression began in 
1999 after his heart attack and that the record showed that 
treatment for seizures began in 1993, not in 1968, and there 
was no record of treatment of a head injury during service. 

The examiner also reviewed several letters and notes from 
other VA health-care professionals, including the statements 
of the Chief of Neurology, who related the veteran's 
depression to the history of a head injury during service.  
The examiner stated that the veteran had been treated for 
seizures since 1993 and that it was possible that his 
depression was related at least to the seizures, which began 
in 1993.  In the examiner's opinion neither a head injury, 
seizures, nor depression was treated during service and the 
etiology of the depression was unknown.  

In a statement, dated in February 2006, the VA Chief of 
Neurology emphasized that the veteran had a seizure disorder 
which was service connected.  

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including epilepsy, if the disease manifests itself to a 
compensable degree within the year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Residuals of Head Injury to include a Seizure Disorder

On the basis of the service medical records, a head injury 
and a seizure disorder were not affirmatively shown to have 
been present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Although the service medical records do not document a head 
injury or a seizure disorder, the veteran is competent to 
testify as to symptoms of a personal injury or personal 
illness that can be observed and described as a lay person 
and his testimony therefore may be considered by the Board as 
competent lay evidence.  38 C.F.R. § 3.159(a)(2).  Competency 
however must be distinguished from weight and credibility of 
the evidence, that is, the probative value of evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

It is the Board's duty as fact finder to determine whether 
lay evidence is credible. 

On the question of the incurrence of a head injury during 
service, in statements and testimony, the veteran has stated 
that he fell from a fork lift and injured his head and at the 
same time he suffered a testicular injury, which were treated 
in April 1968. 



The service medical records show that on April 15, 1968, the 
veteran was seen at the dispensary at McChord Air Force Base 
on follow-up for acute, left epididymitis.  According to the 
records, the veteran was first seen on April 9, 1968, for a 
swollen and painful testicle and was assigned to quarters for 
four days.  From this the Board determines that the 
testicular swelling and pain described by the veteran did not 
occur on the April 15, 1968, the day the veteran stated that 
he fell and suffered both a head injury and a testicular 
injury.  Moreover, it is clear that the testicular swelling 
and pain were due to epididymitis of an undetermined organism 
and not associated with an injury.  

Also although the veteran alleges that the service medical 
records are incomplete for the day of the injury, there is no 
plausible explanation that on the one document in the record 
on April 15, 1968, the day of the alleged injuries, there is 
reference to epididymitis only, when according to the veteran 
the more severe medical problem was a head injury.  Also 
although the veteran suggests that other records were lost or 
misplaced, this does not explain the veteran's later denial 
on separation examination of a history of a head injury, 
periods of unconsciousness, dizziness or fainting spells, or 
epilepsy.  And after service, the history of seizures 
following a head injury in 1968 provided by veteran was first 
documented in 1993, twenty-four years after service.  

As the veteran's version of the head and testicular injuries 
is inconsistent with the service medical record entry of 
April 15, 1968, and with the history provided by the veteran 
on separation examination, in which he denied a head injury, 
periods of unconsciousness, dizziness or fainting spells, or 
epilepsy, and as the timing of the testicular swelling and 
pain is inaccurate, and as there is a significant time delay 
between the veteran's own recollection of the injuries, first 
documented more than 20 years after service, and the events 
during service, the Board determines that the veteran's 
statements and testimony as lay evidence is of limited 
credibility and probative value on the question of the 
incurrence of a head injury during service.  



And weighing the absence of contemporaneous medical evidence 
against the lay evidence, which lacks credibility because the 
veteran's version is inconsistent with the record and also 
inaccurate, the Board rejects the lay evidence as evidence 
favorable to the claim on the question of whether or not a 
head injury was incurred in service. 

As for a seizure disorder, the veteran's statements and 
testimony have been inconsistent.  In VA records, dated in 
May 1993 and in July 1996, the veteran stated that he had 
seizures in 1968 following his head injury.  In testimony in 
1996, the veteran testified that his seizures started in the 
1990s and before that he had experienced a buzzing sensation, 
but not a seizure and he had not sought medical attention.  
In testimony in 2004, the veteran testified that he had a few 
minor seizures after service but within one year of service.  
Because of the veteran's inconsistent statements, the 
statements and testimony lack credibility as to the onset of 
a seizure disorder during service.  For this reason, the 
Board rejects the lay evidence as favorable evidence on the 
question of whether or not a seizure disorder was incurred in 
service.  

And without a confirmed diagnosis of epilepsy within the one-
year period after service, the record does not establish that 
a seizure disorder was manifested to compensable degree 
within the one-year presumptive period for epilepsy as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307. 
3.309, 4.128, Diagnostic Code 8910 (the criterion for a 10 
percent rating is a confirmed diagnosis of epilepsy with a 
history of seizures). 

As for the statements and testimony of J.H., pertaining to 
the veteran's version of events during service, there is a 
gap of over 30 years between the witness's observations and 
the date on which his first statement was written.  Also the 
witness initially expressed uncertainty as to the date, 
either in March or April of either 1967 or 1968 and in 
testimony in June 2003 he testified that the incident was a 
long time ago and that there were not many things he could 
recall, but he did remember the veteran calling him and 
asking for a ride home because the veteran had been in an 
accident and at the time the veteran had bandage on his head 
and later the veteran had a seizure.  

After expressing uncertainty as to the date of the events and 
not many things that he could recall, the witness provided 
rather detailed testimony of the events that had transpired 
over 30 years previously, which is facially inconsistent and 
therefore of limited credibility and probative value.  

For this reason and combined with the fact that the 
incurrence of a head injury or a seizure disorder during 
service has not been established by credible evidence, the 
Board rejects the witness's statement and testimony as 
evidence favorable to the claim. 

As for the statement, dated in March 2002, of F.E.F, who 
stated that she could verify that in 1982 her husband had 
written prescriptions for the veteran for Xanax for 
depression and control of epilepsy, the statement is of no 
probative value as to the incurrence of either a head injury 
or a seizure disorder during service as the witness's 
observations do not extend to the veteran's periods of 
service. 

As for the sworn statement of the veteran's sister, who 
stated that their mother had told her that the veteran had 
had a head wound during service and that he had had a 
convulsion when it happened, the statement is not competent 
evidence because of the lack of personal knowledge as the 
witness did not personally observe the veteran's alleged 
injury or convulsion.  Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (Testimony of witness was excludable in a proceeding 
for service connection based on the lack of personal 
knowledge as the witness did not personally observe the 
veteran.).  Accordingly, the substance of the statement must 
be excluded. 

As neither a head injury nor a seizure disorder was noted or 
observed during service because the Board rejects the 
evidence of a head injury or a seizure disorder during 
service as not credible, the principle of continuity of 
symptomatology does not apply.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 496-97 (1997).



As for service connection based on the initial documentation 
of a head injury and a seizure disorder after service under 
38 C.F.R. § 3.303(d), VA records document the following: in 
May 1993, July 1996, and March 2000, there was a history of a 
head injury in 1968 and seizures in the same year; in January 
2003, a VA psychiatrist reported the impression of seizure 
disorder due to head injury sustained during service; in 
statements in July 2003, June 2004, September 2004, and 
February 2006, the VA Chief of Neurology stated that the 
veteran's seizures were a direct result of a 1968 in-service 
head injury; and in June 2004, a VA psychologist expressed 
the understanding that the veteran had had a closed head 
injury during service and that it was assumed that one result 
of the accident was a seizure disorder. 

As the VA health-care professionals relied on the statements 
of the veteran and as the Board has rejected the veteran's 
statements and testimony on the events in service as not 
credible because of the inconsistency with the record and an 
inaccurate account of the record, the Board also rejects the 
medical evidence as not credible.  Coburn v. Nicholson, 19 
Vet. App. 427, 432-33 (2006). 

As for the remainder of the medical evidence, on VA neurology 
examination in October 2004 and after a review of the 
veteran's claims file, the examiner expressed the opinion 
that it was doubtful that the veteran's seizures were related 
to a head injury, which was not documented in the claims 
file.  This evidence opposes, rather than supports, the 
claim. 

On VA psychiatric examination in October 2004, the examiner 
commented that the veteran presented with depression related 
to a number of things, but most specifically to seizures 
which occurred about a week after a "service-connected" 
head injury.  In the addendum, dated in January 2006, the VA 
examiner stated that after a review of the veteran's file she 
changed her opinion.  The examiner stated that although the 
diagnosis of depression was still accurate and unchanged, 
after a thorough review of the records as well as the 
neurological examination, there was no objective evidence 
that the veteran had a head injury during service or that he 
was treated for seizures or depression during service.  

In the examiner's opinion neither a head injury, seizures, 
nor depression was treated during service and the etiology of 
the depression was unknown.  This evidence also opposes, 
rather than supports, the claim.

For these reasons, there is no favorable evidence to 
establish service connection for depression, diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, is considered.  38 C.F.R. § 3.303(d).

As the Board finds the favorable evidence, both lay and 
medical, unpersuasive because the evidence is either not 
credible or not competent, and as there is no favorable 
evidence to support the claim, the preponderance of the 
evidence, that is, the opinions of VA examiners, who did not 
relate a head injury or a seizure disorder to service, is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Psychiatric Disorder

A psychiatric disorder was not affirmatively shown to have 
been present during service as the service medical records 
contained no psychiatric complaint, finding, history, or 
treatment.  38 U.S.C.A. § 1110. 

As a psychiatric disorder was not noted or observed during 
service as evidenced by the service medicals and as there is 
otherwise no other evidence contemporaneous with service of a 
psychiatric disorder during service, the principle of 
continuity of symptomatology does not apply.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997). 

After service, symptoms of depression were first documented 
in 1995.  As for service connection based on the initial 
documentation of a psychiatric disorder after service under 
38 C.F.R. § 3.303(d), VA records disclose that in March 2000, 
the provisional diagnosis was depression subsequent to heart 
surgery with a history of head injury and seizure disorder, 
which may have been predisposing factors; in January 2003, 
the impression was seizure disorder due to head injury 
sustained during service and that the head injury and seizure 
disorder were etiologic factors in the veteran's depressive 
disorder; in statements in July 2003, June 2004, and 
September 2004, the VA Chief of Neurology stated that the 
veteran's depression was the result of a head injury during 
service; and in June 2004, a VA psychologist reported 
treating the veteran for depression since February 2004 and 
that the veteran had had a closed head injury during service 
and that it was assumed that one result of the accident was a 
seizure disorder, and that other potential problems that 
might arise from such an injury could be depression.

As the VA health-care professionals relied on the statements 
of the veteran and as the Board has rejected the veteran's 
statements and testimony on the events in service to a head 
injury and seizures as not credible because of the 
inconsistency with the record and an inaccurate account of 
the record, the Board also rejects the medical evidence that 
depression, which is predicated on the head injury and 
seizures during service, as not credible.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  

As for the statement of F.E.F, who stated that she could 
verify that in 1982 her husband had written prescriptions for 
the veteran for Xanax for depression, the statement is of no 
probative value as to the incurrence of depression during 
service. 

For these reasons, there is no favorable evidence to 
establish service connection for depression, diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, is considered.  38 C.F.R. § 3.303(d).

As for the remainder of the medical evidence, on VA 
psychiatric examination in October 2004, the examiner 
commented that the veteran presented with depression related 
to a number of things, but most specifically to seizures 
which occurred about a week after a "service-connected" 
head injury.  In the addendum, dated in January 2006, the VA 
examiner stated that after a thorough review of the records 
as well as the neurological examination, she had changed her 
opinion.  The examiner reported that there was no objective 
evidence that the veteran had a head injury during service or 
that he was treated for seizures or depression during 
service.  



In the examiner's opinion neither a head injury, seizures, 
nor depression were treated during service and the etiology 
of the depression was unknown.  The diagnosis included 
adjustment disorder with mixed anxiety and depression.  This 
evidence opposes, rather than supports, the claim.  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable evidence 
to support the claim as articulated, the preponderance of the 
evidence,  that is, the opinion of the VA examiner, who did 
not relate depression to service, is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of head injury to include a 
seizure disorder is denied.  

Service connection for a psychiatric disorder, variously 
diagnosed as depressive disorder and adjustment disorder with 
anxiety, is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


